Filed 8/17/21 P. v. McKandes CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                    DIVISION FIVE

 THE PEOPLE,                                              B305304

          Plaintiff and Respondent,                       (Los Angeles County
                                                          Super. Ct. No. A378904)
          v.

 BERNARD MCKANDES,

          Defendant and Appellant.




      APPEAL from an order of the Superior Court of Los
Angeles County, Craig Richman, Judge. Reversed and
remanded.
      Marilee Marshall, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Matthew Rodriquez, Acting Attorney General, Lance E.
Winters, Chief Assistant Attorney General, Susan Sullivan
Pithey, Senior Assistant Attorney General, Amanda V. Lopez and
Stephanie C. Santoro, Deputy Attorneys General, for Plaintiff
and Respondent.
        Defendant and appellant Bernard McKandes (defendant)
appeals from an order denying his petition for resentencing
pursuant to Penal Code section 1170.95.1 The Attorney General
concedes a remand for further section 1170.95 proceedings in the
trial court is required because the court should have appointed
counsel for defendant before ruling on his petition. We will
reverse and remand for that reason.
        Defendant pled guilty to a second degree murder charge in
1985 and admitted a personal use of a firearm sentencing
allegation (§ 12022.5). The trial court sentenced him to 17 years
to life in prison. Decades later, defendant filed a section 1170.95
petition alleging he pled guilty believing he could have been
convicted at trial of murder pursuant to the felony murder rule or
the natural and probable consequences doctrine. The trial
court—without first appointing counsel for defendant—denied his
section 1170.95 petition. This is the trial court’s stated rationale
that appears in a minute order: “The court has read and
considered defendant’s petition pursuant to . . . section 1170.95
(SB1437). [¶] [The] petition is denied. Defendant admitted
personally using [a] firearm in [the] commission of the murder
within the meaning of . . . section 12022.5(a).”
        Our Supreme Court recently held a trial court must
appoint counsel upon the mere filing of a facially sufficient
section 1170.95 petition. (People v. Lewis (July 26, 2021,
S260598) ___ Cal.5th ___ [2021 Cal. LEXIS 5258].) The trial
court did not appoint counsel here, and that was error. The
Attorney General does not argue the error can be deemed


1
     Undesignated statutory references that follow are to the
Penal Code.




                                 2
harmless; to the contrary, the Attorney General concedes a
remand is required because defendant’s admission of the firearm
use sentencing allegation does not necessarily mean he was the
victim’s actual killer. Without grounds to find the error harmless
on appeal, we agree reversal is required.
       Our disposition is as follows: The order denying
defendant’s section 1170.95 petition is reversed and the matter is
remanded with directions to appoint counsel for defendant and to
thereafter proceed consistent with section 1170.95, subdivisions
(c) through (e).


    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                      BAKER, Acting P. J.

We concur:



      MOOR, J.



      KIM, J.




                                3